Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/1/2022 has been entered.

Claim Objections
In view of the amendment filed on 8/10/2022 clarifying the language of claims 1 and 11 the objections made against the claims in the office action of 4/1/2022 have been withdrawn. 
Claims 1-16 and 18-21 are objected to because of the following informalities:  Claim 1, lines 24 and 26 should recite –the first stimulation effect—in order to fix an inadvertent typographical error. Claim 11, lines 23 and 25 should recite –the first stimulation effect—in order to fix an inadvertent typographical error.  Appropriate correction is required. Claims 2-10 and 12-20 directly or indirectly depend from claims 1 or 11 and are also objected to for the reasons stated above regarding claims 1 and 11. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 11 have been amended to recite “ determine that a threshold effect for the physical function of the subject is reached based on a comparison of at least one of the positive effect score and the negative effect score with a baseline score for the physical function of the subject”. The original disclosure (claims, drawings and specification) does not provide support for the amended claim language. The original disclosure recites that the programmer can interface with other medical devices such as patient monitors (e.g. para. [0016] of published application US 2019/0329050) and that other medical devices such as a heart rate monitor or blood pressure monitor can be used to aid in classifying a therapeutic benefit or a side effect (e.g. para. [0028], [0045] of published application US 2019/0329050) and that the monitored functions can be compared to a threshold to determine whether it is a therapeutic benefit or a side effect (e.g. para. [0046] of published application US 2019/0329050). The specification simply recites additional patient monitors being used to aid in classifying whether detected effects are a therapeutic benefit or a side effect. The specification is silent regarding comparison of at least one of a positive effect score and a negative effect score with a baseline score for the physical function of the subject to determine whether a threshold effect for the physical function of the subject has been reached. Claims 1 and 11 have been amended to recite “ determine, responsive to the determination that the threshold effect is reached, based on a difference between the first plurality of stimulation parameters and the second plurality of stimulation parameters, the positive effect score, and the negative effect score, a therapeutic window identifying a degree of effect to the physical function of the subject from delivering the first stimulation signal and the second stimulation signal via the electrode of the plurality of electrodes”, as best understood by the examiner, it appears that applicant is trying to claim determining a therapeutic window based on a degree of effect to the physical function of the subject. The original disclosure does not provide support for the amended claim language. The original disclosure recites that the programmer can interface with other medical devices (e.g. para. [0016] of published application US 2019/0329050) and that other medical devices such as a heart rate monitor or blood pressure monitor can be used to aid in classifying a therapeutic benefit or a side effect (e.g. para. [0028], [0045] of published application US 2019/0329050) and that the monitored functions can be compared to a threshold to determine whether it is a therapeutic benefit or a side effect (e.g. para. [0046] of published application US 2019/0329050). The specification simply recites additional patient monitors being used to aid in classifying whether detected effects are a therapeutic benefit or a side effect. The specification is silent regarding determining a therapeutic window based on a degree of effect to the physical function of the subject. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2-10, 12-16 and 18-21 directly or indirectly depend from claim 1 or 11 are also rejected to for the reasons stated above regarding claims 1 and 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 and 18-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 11 have been amended to recite “the therapeutic window identifying a degree of effect to the physical function of the subject”, it is unclear what applicant is attempting to claim when reciting “a degree of effect to the physical function of the subject”. Is it a difference between the benefit level and the side effect level as shown within Fig. 5? Is it the score indicating a degree of the therapeutic benefit or side effect as discussed within para. [0048], [0051] of the specification? Clarification is required. For the purposes of examination it has been interpreted to be a score indicating a degree of the therapeutic benefit or side effect. Claim 21 recites “comprising the data processing system to determine the threshold effect for a type of side effect, the type of side effect including at least one of paresthesia, bradykinesia, dysarthria, or dyskinesia” which is confusing on exactly what applicant is attempting to claim, does applicant mean –the system of claim 1, wherein the threshold effect is determined for a type of side effect, the type of side effect including at least one of paresthesia, bradykinesia, dysarthria, or dyskinesia--, clarification is required. Claims 2-10, 12-16 and 18-21 directly or indirectly depend from claim 1 or 11 are also rejected to for the reasons stated above regarding claims 1 and 11.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot since the 103 rejections have been withdrawn in view of the claim amendments.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792